



COURT OF APPEAL FOR ONTARIO

CITATION: Sferruzzi v. Allan, 2013 ONCA
    570

DATE: 20130919

DOCKET: C57228

Laskin, Gillese and Strathy JJ.A.

BETWEEN

Anthony Sferruzzi

Appellant

and

Jennifer Lorraine Allan

Respondent

Anthony Sferruzzi, in person

Jennifer Lorraine Allan, in person

Heard: July 16, 2013

On appeal from the judgment of Justice R.B. Reid of the
    Superior Court of Justice, dated June 14, 2013.

COSTS ENDORSEMENT

[1]

We have received and reviewed the parties submissions on costs of the
    appeal.  The appellant sought costs of $2,060.  Those costs are solely for the
    disbursements he incurred in bringing the appeal.  We have reviewed those
    disbursements and find them to be reasonable.

[2]

The courts usual practice is to award reasonable costs to the
    successful party.  We see no reason in this case to depart from our usual
    practice.

[3]

In light of the appellants success on this appeal, costs are ordered in
    his favour, fixed in the amount of $2,060, all inclusive.

John Laskin J.A.

E.E. Gillese J.A.

G.R. Strathy J.A.


